Citation Nr: 1550722	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic dystrophy of the right upper extremity, to include as secondary to service-connected residuals of the mid-shaft ulnar fracture, status post open reduction internal fixation, right forearm.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of the mid-shaft ulnar fracture, status post open reduction internal fixation, right forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1987 and from April 1988 to April 1990.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for gastroesophageal reflux disease, a left arm disorder, a bilateral knee disorder, a back disorder, anxiety, migraines, and a right arm disorder other than reflex sympathetic dystrophy, residuals of an ulnar fracture, and residuals of fracture of the right fifth metacarpal have been raised by the record in July and September 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an initial disability rating in excess of 10 percent for residuals of the mid-shaft ulnar fracture, status post open reduction internal fixation, right forearm is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






FINDING OF FACT

The evidence is in equipoise as to whether the reflex sympathetic dystrophy of the right upper extremity was caused by the residuals of the mid-shaft ulnar fracture, status post open reduction internal fixation, right forearm.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, reflex sympathetic dystrophy of the right upper extremity was caused by the residuals of the mid-shaft ulnar fracture, status post open reduction internal fixation, right forearm.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a) (2015).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The medical evidence reveals a diagnosis of reflex sympathetic dystrophy of the right upper extremity, and service connection is in effect for residuals of the mid-shaft ulnar fracture, status post open reduction internal fixation, right forearm.  

There is conflicting medical evidence on the reflex sympathetic dystrophy of the right upper extremity was caused by residuals of the mid-shaft ulnar fracture, status post open reduction internal fixation, right forearm.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference - i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

 A July 2011 VA orthopedic surgical consult report reveals that the Veteran reported that he initially had no arm pain after his in-service right forearm injury but that over the past two to three years he had developed increasing pain over the incision of the right ulnar forearm.  He reported a history of right wrist fractures in 1995 and 2000.  A doctor made an assessment of crippling right forearm pain, status post open reduction and internal fixation of the right ulna in 1988, with symptoms consistent with reflex sympathetic dystrophy.  

In an October 2011 statement, a VA treating nurse practitioner made an assessment that the reflex sympathetic dystrophy is from the status post open reduction internal fixation of the right forearm.  The Board notes that the nurse practitioner did not provide a basis for that opinion.

An October 2011 VA examination report shows that a VA examiner, a nurse practitioner, opined that it is less likely than not that the reflex sympathetic dystrophy is proximately due to or the result of the service-connected residuals of the mid-shaft ulnar fracture, status post open reduction internal fixation, right forearm.  The examiner noted that after a review of the records it seems as though the Veteran was diagnosed with reflex sympathetic dystrophy after the fall injury to his right hand and that he did not complain of having problems after the open reduction internal fixation of the right ulnar.

The July 2014 VA examination report reflects that the VA examiner, a doctor, opined that that the Veteran's reflex sympathetic dystrophy is not secondary to or the result of his in-service right forearm fracture and surgery.  The examiner noted that a March 1990 separation examination was silent for any complaints or residual pain and that the appellant had additional injuries to the right upper extremity in 1995 and 2000.  The examiner's basis for his opinion was that the there was no documentation to support complaints or symptoms of reflex sympathetic dystrophy at the time of separation, which was nearly a year after his surgery and that there was no medical documentation of the claimant being seen for such symptoms proximal to his separation from active service.

In a September 2014 statement, a private doctor, Dr. Clardy, opined that the Veteran's sympathetic dystrophy is secondary to the in-service right forearm fall and injury.  The doctor noted that there have been no other injuries or accidents since the in-service injury but that there has been a continuation of right forearm pain since the in-service injury.  The Board notes that the private doctor does not address the post-service right wrist injuries and may not even be aware of that history.

There are three opinions that provide a basis and are based on a complete history of the injuries to the right upper extremity, to include the post-service ones - the opinions of the July 2011 VA treating doctor, the October 2011 VA examiner, and the July 2014 VA examiner.  The two VA examiners' opinions are based on the lack of symptomatology immediately following the in-service right ulnar injury.  The VA orthopedist was also aware of the lack of symptomatology until two to three years prior to October 2011 but concluded based on the fact that the symptomatology was at the site of the incision for the ulnar surgery that the reflex sympathetic dystrophy is secondary to the in-service ulnar injury and resultant surgery.  While the July 2014 VA examiner noted that post-service injuries in 1995 and 2000, that examiner does not address the lack of symptomatology proximal to those injuries even though his negative medical nexus opinion is predicated in part on a lack of symptomatology proximal to the in-service ulnar injury.  Likewise, the VA examiners did not address the fact that the symptomology of the reflex sympathetic dystrophy is at the site of the incision of the in-service ulnar injury.  The Board also notes that the treating doctor is an orthopedist.  Black v. Brown, 10 Vet. App. 279, 284 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  

The Board finds that the evidence is in equipoise as to whether the reflex sympathetic dystrophy of the right upper extremity was caused by the residuals of the mid-shaft ulnar fracture, status post open reduction internal fixation, right forearm.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1131 , 5107.

In light of the fact that this grant of service connection is a full grant of benefits, the Board does not have to address whether service connection for reflex sympathetic dystrophy of the right upper extremity is warranted on a direct basis or secondary to residuals of the mid-shaft ulnar fracture, status post open reduction internal fixation, right forearm, via aggravation.


ORDER

Entitlement to service connection for reflex sympathetic dystrophy of the right upper extremity, as secondary to the service-connected residuals of the mid-shaft ulnar fracture, status post open reduction internal fixation, right forearm, by way of causation, is granted.


REMAND

The September 2014 statement from Dr. Clardy reflects that the Veteran has been treated by that doctor.  The AOJ should obtain all records from Dr. Clardy as well as any additional records from the VA Tennessee Valley Healthcare System since September 2015.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for the residuals of the right ulnar fracture and reflex sympathetic dystrophy.  Attempt to obtain all records from Dr. Clardy.  Regardless of the claimant's response, the AOJ should obtain all records from the VA Tennessee Valley Healthcare System since September 2015.

2.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


